[Cite as In re L.N., 2018-Ohio-3982.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                       WOOD COUNTY


In re L.N.                                       Court of Appeals No. WD-16-043

                                                 Trial Court No. 2014JA0881



                                                 DECISION AND JUDGMENT

                                                 Decided: September 28, 2018

                                         *****

        Timothy Young, Ohio Public Defender, and Victoria Bader,
        Assistant State Public Defender, for appellant.

        Paul A. Dobson, Wood County Prosecuting Attorney, and
        Charles Bergman, Chief Assistant Prosecuting Attorney, and
        David Harold, Assistant Prosecuting Attorney, for appellee.

                                         *****

        OSOWIK, J.

        {¶ 1} In this re-opened appeal, the appellant, “L.N.,” challenges a judgment by the

Wood County Court of Common Pleas, Juvenile Division, that classified him as a
juvenile sex offense registrant. For the reasons set forth below, we reverse and vacate the

decision of the lower court.

                               Facts and Procedural History

       {¶ 2} On September 19, 2014, a complaint was filed with the Wood County

Juvenile Court, alleging that L.N., then 15 years old, had unlawful sexual contact with his

four-year-old sister. On October 29, 2014, the court adjudicated L.N. delinquent to the

offense of gross sexual imposition, in violation of R.C. 2907.05(A)(4), a third-degree

felony delinquency. (Hereinafter “the 2014 GSI case.”) The court then proceeded to the

dispositional phase and ordered that L.N. be committed to the legal custody of the Ohio

Department of Youth Services (“DYS”) for institutionalization in a secure facility for a

minimum of six months and for a maximum period not to extend beyond L.N.’s 21st

birthday. The court immediately suspended its commitment order, on the condition that

L.N. complete treatment at the Juvenile Residential Center of Northwest Ohio (“JRC”).

It deferred the matter of whether to classify L.N. as a juvenile offender registrant “upon

[L.N.’s] release from [JRC].”

       {¶ 3} On April 7, 2015, while still receiving treatment at JRC, L.N. was charged in

a separate case of gross sexual imposition. (Hereinafter “the 2015 GSI case”). That case

alleged misconduct that occurred when L.N. was 13 years old and involved a different

victim than the 2014 GSI case.

       {¶ 4} On June 18, 2015, the juvenile court held a hearing on several matters: the

2014 and 2015 GSI cases and two other complaints in delinquency that alleged probation




2.
violations by L.N. (assault and property damage) that occurred while L.N. was placed at

JRC. With respect to the instant case, i.e., the 2014 GSI case, the court ordered,

       Probation is terminated. The previous order of placement at the Juvenile

       Residential Center of Northwest Ohio is termianted [sic]. The court shall

       be notified prior to [L.N.’s] release from DYS in order for a sexual

       classification hearing to be held (in this case). (Judgment Entry, June 23,

       2015).

       {¶ 5} According to the June 18, 2015 hearing transcript, the court also expressed

its intention to order, by separate entry, L.N. committed to DYS in the 2015 GSI case for

a minimum period of 6 months to L.N.’s 21st birthday. In other words, the court

terminated L.N.’s probation and placement in the instant case (the 2014 GSI case) and

ordered that L.N. be committed to DYS in the 2015 GSI case.

       {¶ 6} In advance of L.N.’s scheduled release from DYS on August 4, 2016, the

juvenile court held a juvenile sex offense registrant hearing on July 18, 2016, during

which it received evidence and heard arguments from both sides regarding whether, and

at what tier level, to classify L.N. The hearing reconvened on August 4, 2016, and by

order of that date, the court determined that L.N. should be classified a Tier II juvenile

sex offense registrant, requiring him to register as a sex offender and verify his address

every 180 days for a period of 20 years. In its decision, the court noted the following

factors: L.N., at the age of 15, had sexual contact with his four-year-old sister “on

multiple occasions”; L.N. admitted to “molesting four young girls under the age of




3.
eleven; L.N. had only “[j]ust recently” demonstrated “a significant amount of remorse

and guilt” whereas previous reports suggested that L.N. showed “little to no remorse”;

L.N. was determined to be at a high risk of re-offending; he had been diagnosed with

several psychological disorders; and, while placed at DYS, L.N. “had a number of

behavioral incidents involving violence and threats of violence.” The court also granted

temporary custody of L.N. to the Wood County Department of Job and Family Services,

noting that L.N. could not return to the home of either parent, as he had victimized

siblings at both homes.

       {¶ 7} L.N. appealed. He alleged that the juvenile court committed plain error in

holding a sex offender registration hearing after his June 18, 2015 release from JRC, in

violation of R.C. 2152.83(B)(1). In our decision, we found that “[b]ecause L.N. did not

request the transcript in his praecipe or otherwise provide this court with a transcript of

the juvenile court’s proceedings, * * * we must presume that the court’s rulings, with

respect to his assignment of error, were correct. In re L.N., 6th Dist. Wood No.

WD-16-043, 2017-Ohio-4471, ¶ 22 (“In re L.N. I”), citing Knapp v. Edwards

Laboratories, 61 Ohio St.2d 197, 199, 400 N.E.2d 384 (1989).

       {¶ 8} Pursuant to App.R. 26(B), the Ohio Public Defender filed an application to

reopen L.N.’s appeal. It argued that L.N. had received ineffective assistance of appellate

counsel for counsel’s failure to order the record for our review. We agreed, and found

that “the absence of the record was prejudicial to L.N. inasmuch as it precluded our

review of the merits of his assignment of error. Accordingly, we found that there is a




4.
genuine issue as to whether, if the transcript of proceedings had been available for this

court’s review, L.N. would have had a reasonable probability of successfully

demonstrating that the juvenile court erred in holding the classification hearing when it

did.” In re. L.N. I at ¶ 14, citing App.R. 26(B) and Strickland v. Washington, 466 U.S.

668, 104, S.Ct. 2052, 80 L.Ed.2d 674 (1984).

       {¶ 9} The matter was then fully briefed and argued. L.N. raises the following

assignments of error:

              Assignment of Error I: The Wood County Juvenile Court erred

       when it classified L.N. as a juvenile sex offender registrant after all

       dispositional orders were terminated. Fourteenth Amendment to the United

       States Constitution; Ohio Constitution, Article I, Section 16 (A-1; 6/18/15

       T.pp.9-11; 6/23/15 Judgment Entry; 8/4/16 T.pp.3-19).

              Assignment of Error II: The juvenile court committed plain error

       by conducting a juvenile sex offender classification and registration hearing

       and classifying the juvenile as a Tier II sexual offender registrant, as the

       juvenile had been released from the secure facility to which he was

       confined as part of his original disposition more than a year before his

       classification hearing. (6/18/15 T.pp.9-11; 6/23/15 Judgment Entry; 8/4/16

       T.pp.3-19; A-1).




5.
       {¶ 10} We begin with L.N.’s second assignment of error in which he argues that

the juvenile court committed plain error when it conducted a juvenile sex offender

registration hearing in contravention of the time frames established by R.C. 2152.83(B).

As he acknowledges, because no objection was raised at the trial level regarding the

timeliness of the classification hearing, our review is limited to a plain error analysis.

Crim.R. 52(B) provides that “[p]lain errors or defects affecting substantial rights may be

noticed although they were not brought to the attention of the court.” Plain error review

is available in juvenile delinquency proceedings. See, e.g., In re Tabler, 4th Dist.

Lawrence No. 06CA30, 2007-Ohio-411, ¶ 15. An appellate court will take notice of

plain error with utmost caution, under exceptional circumstances and only to prevent a

manifest miscarriage of justice. State v. Long, 53 Ohio St.2d 91, 372 N.E.2d 804 (1978),

paragraph three of the syllabus. Before we reverse the trial court for plain error, we must

find that the error is clearly apparent from the face of the record and is prejudicial to the

appellant. State v. Payne, 114 Ohio St.3d 502, 2007-Ohio-4642, 873 N.E.2d 306, ¶ 16.

       {¶ 11} “The statute that controls the procedure for juvenile sex-offender

classification is R.C. 2152.83.” State ex rel. Jean-Baptiste v. Kirsch, 134 Ohio St.3d 421,

2012-Ohio-5697, 983 N.E.2d 302, ¶ 25. Specifically, “R.C. 2152.83(B) sets forth the

juvenile-offender-registration-classification procedure for 14- or 15-year-old juveniles

who are judged delinquent for committing a sexually oriented offense or a child-victim-

oriented offense and who are not subject to R.C. 2152.82 (repeat-offender) or R.C.




6.
2152.86 (serious youthful offender).” 1 In re I.A., 140 Ohio St.3d 203, 2014-Ohio-3155,

16 N.E.3d 653, ¶ 6. The court “may” impose classification under R.C. 2152.83(B) only

after it conducts a hearing to consider certain statutory factors and determine whether the

child should be labeled a juvenile offender registrant. R.C. 2152.83(B)(2). “If the judge

determines that it is appropriate to impose juvenile-offender-registrant status, the judge

must conduct a tier-classification hearing to determine whether the child should be

classified as a Tier I, II, or III sex offender. R.C. 2152.83(C) and 2152.831.” In re. D.S.,

146 Ohio St.3d 182, 2016-Ohio-1027, 54 N.E.3d 1184, ¶ 14.

       {¶ 12} R.C. 2152.83(B)(1) governs the timing of classification hearings. It

provides,

              The court that adjudicates a child a delinquent child, on the judge’s

       own motion, may conduct at the time of disposition of the child or, if the

       court commits the child for the delinquent act to the custody of a secure

       facility, may conduct at the time of the child’s release from the secure

       facility, a hearing for the purposes described in division (B)(2) of this

       section * * *. (Emphasis added.)

       {¶ 13} “The statute makes clear that the timing of the hearing depends on whether

the juvenile court commits the delinquent child to a secure facility. If the child is


1
 L.N. was not subject to juvenile sex offender registration in the 2015 GSI case because
he was thirteen at the time of the delinquent act. R.C. 2152.82(A); 2152.83(A)(1) and
(B)(1).




7.
committed to a secure facility, the juvenile court may conduct the classification hearing at

either the time of disposition or upon the child’s release from that facility.” In re O.P.,

8th Dist. Cuyahoga No. 105429, 2018-Ohio-580, ¶ 10 (“[B]ecause the juvenile court did

not commit O.P. to a secure facility, it was without authority to hold a classification

hearing upon his release from the [the halfway house]” where he had been placed).

       In this appeal, L.N. challenges the timing of his classification hearing. He claims

that the juvenile court was limited to conducting the hearing either at the time of

disposition, on October 23, 2014, when he was ordered to JRC or at the time he “was

released from JRC” on June 18, 2015.2 He maintains that the statute simply does not

allow the court to “delay classification pending completion of dispositional orders on a

separate and unrelated matter,” i.e., the 2015 GSI case.

       {¶ 14} First, we address the state’s assertion that this court, in In re. L.N. I,

“specifically held” that the juvenile court “followed” R.C. 2152.83(B)(1). (Brief of

plaintiff-appellee at 6, citing In re L.N. I, at ¶ 18). To the contrary, we said “[w]e need

not, and indeed cannot, decide whether the trial court’s decision to hold L.N.’s

classification hearing when it did was reasonable, or not, for the reason that the record

before us is incomplete.” Id. at ¶ 19.

       {¶ 15} Moreover, we agree with L.N.’s argument that the court exceeded its

statutory authority. R.C. 2152.83(B)(1) allows the court to hold a classification hearing


2
 L.N. does not dispute the state’s assertion the JRC qualified as a “secure facility” under
R.C. 2950.01(O).




8.
“at the time of disposition” or to defer classification “if [it] commits the child for the

delinquent act to the custody of a secure facility [until] the time of the child’s release

from the secure facility.” (Emphasis added.) In its October 29, 2014 order of

disposition, the court deferred classification until L.N.’s release from JRC. “The

delinquent act” for which the court committed L.N. to JRC was the offense described in

the 2014 GSI case. As repeatedly discussed, L.N.’s “release” from JRC on June 18,

2015, was effectively a “transfer” to the more restrictive DYS, but, for purposes of

classification, that was the court’s second, and final, opportunity to conduct a

classification hearing. Any doubt about that may be set aside upon review of the juvenile

court’s June 23, 2015 judgment entry in which it “terminated” probation and its previous

order of placement. Moreover, “the delinquent act” for which the court then committed

L.N. to DYS was for misconduct charged in the 2015 GSI case. We agree with L.N. that

the juvenile court committed plain error in conducting a classification hearing after his

release from JRC. L.N.’s second assignment of error is well-taken.

       {¶ 16} In his first assignment of error, L.N. also argues that, once the juvenile

court discharged him from probation, its jurisdiction to conduct a juvenile sex offender

hearing ended. In support, L.N. relies upon State ex rel. Jean-Baptiste, 134 Ohio St.3d

421, 2012-Ohio-5697, 983 N.E.2d 302, in which the court considered a juvenile court’s

jurisdiction under R.C. 2152.83(A)(1). That section pertains to delinquents who commit

sexually oriented offenses at the age of 16 or 17, and which requires classification, unlike

Section (B)(1) which applies to 14 and 15 year olds and makes classification




9.
discretionary. Sections (A) and (B) are similar, however, in that both provide for

conducting the classification hearing at the time of disposition or “at the time of the

child’s release from the secure facility.” R.C. 2152.83(A)(1) and (B)(1).3 In State ex rel.

Jean Baptiste, the state alleged that the juvenile, at the age of 17, was delinquent for

committing the crime of rape of a ten-year-old child. He was adjudicated delinquent and,

following a dispositional hearing, committed to DYS for a minimum of one year and for

a maximum period not to extend beyond his 21st birthday, i.e., January 18, 2010. In

2008, DYS released Jean-Baptiste from its institution, pursuant to an immigration



3
    R.C. 2152.83 (A)(1) provides,

                 (A) (1) The court that adjudicates a child a delinquent child shall
         issue as part of the dispositional order or, if the court commits the child for
         the delinquent act to the custody of a secure facility, shall issue at the time
         of the child’s release from the secure facility, an order that classifies the
         child a juvenile offender registrant and specifies that the child has a duty to
         comply with sections 2950.04, 2950.041, 2950.05, and 2950.06 of the
         Revised Code if all of the following apply:

                 (a) The act for which the child is or was adjudicated a delinquent
         child is a sexually oriented offense or a child-victim oriented offense that
         the child committed on or after January 1, 2002.

              (b) The child was sixteen or seventeen years of age at the time of
         committing the offense.

                 (c) The court was not required to classify the child a juvenile
         offender registrant under section 2152.82 of the Revised Code or as both a
         juvenile offender registrant and a public registry-qualified juvenile offender
         registrant under section 2152.86 of the Revised Code. (Emphasis added.)




10.
detainer issued by the United States Department of Homeland Security, and he was

transferred to a county jail. The juvenile court did not conduct a juvenile offender

classification hearing at that time, but later scheduled one for February 8, 2010, i.e., after

his release from DYS and after he had turned 21. Jean-Baptiste filed a complaint for a

writ of prohibition to prevent the juvenile court from proceeding to classify him as a

juvenile offender registrant, arguing that “no statute authorized the court to conduct a

classification hearing after he turned 21 years old on January 18, 2010.” Id. at ¶ 6. The

court agreed. It held,

              R.C. 2152.83(A)(1) requires that the court issue an order classifying

       the child as a juvenile-offender registrant at the time of the child’s release

       from the custody of a secure facility. Because the juvenile court lacks

       statutory authority to classify Jean-Baptiste after he was released and the

       court’s delinquency disposition has been fully satisfied, we agree with

       Jean-Baptiste’s first proposition of law as applied to this case and hold that

       the juvenile court lacks jurisdiction to classify Jean-Baptiste, who is now no

       longer a “child” under the applicable statute. Id. at ¶ 32.

       {¶ 17} The court found that its conclusion was in “in accord with” In re Cross, 96

Ohio St.3d 328, 2002-Ohio-4183, 774 N.E.2d 258, where the court held that, “[a]

juvenile court does not have the jurisdiction to reimpose a suspended commitment to a

Department of Youth Services facility after a juvenile has been released from probation.”

In re Cross at syllabus. “In keeping with these principles, we concluded that ‘[w]hen the




11.
court ended Cross’s probation, it ended its ability to make further dispositions as to Cross

on th[e] delinquency count.’” State ex rel. Jean-Baptist at ¶ 29, quoting In re Cross at

¶ 28.

        {¶ 18} State ex rel. Jean-Baptiste presented the situation of a juvenile court

attempting to assume jurisdiction over a person after that person had “fully satisfied” the

court’s delinquency disposition and after he had turned 21. The former situation is

present in this case, i.e., the juvenile court attempted to assert jurisdiction over L.N. after

he had been discharged from probation. Pursuant to State ex rel. Jean-Baptiste, we find

that the juvenile court had no jurisdiction to impose a classification order after that time,

i.e., June 23, 2015. Accord, State v. Amos, 1st Dist. Hamilton Nos. C-160717, C-160718,

2017-Ohio-8448, ¶ 15 (“[T]he juvenile court loses jurisdiction over the juvenile after it

releases him.”). Moreover, we reject the state’s argument that this “is not a case where

* * * the juvenile court attempted to take action after the case had concluded.” That is

precisely what occurred in this case. As the June 23, 2015 judgment entry makes clear,

the court “terminated” its probation order, and with that termination, signaled the end of

the court’s jurisdiction over L.N. in the 2014 GSI case.

        {¶ 19} As an aside, it is clear that the juvenile court thoughtfully considered the

issue of whether, and at what tier, to classify L.N. and further, that its decision to defer

classification was purposeful and intended to encourage L.N. to actively participate in his

own rehabilitation. Under the circumstances of this case, however, the court lost the




12.
opportunity to classify L.N., following his release from JRC and the termination of his

probation.

       {¶ 20} We find plain error that is clearly apparent from the face of the record and

that it was prejudicial to L.N. State v. Payne, 114 Ohio St.3d 502, 2007-Ohio-4642, 873

N.E.2d 306, ¶ 16. Therefore, the juvenile sex offender classification is reversed, and the

juvenile court’s order finding L.N. to be a Tier II juvenile sex offender is vacated.

Appellee is ordered to pay the costs of this appeal pursuant to App.R. 24.


                                                                         Judgment reversed.




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Mark L. Pietrykowski, J.                        _______________________________
                                                            JUDGE
Arlene Singer, J.
                                                _______________________________
Thomas J. Osowik, J.                                        JUDGE
CONCUR.
                                                _______________________________
                                                            JUDGE




13.